[J-20-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               No. 18 WAP 2013
                              :
              Appellant       :               Appeal from the Order of the Superior
                              :               Court entered February 27, 2013 at No.
                              :               1046 WDA 2012, affirming the Order of the
          v.                  :               Court of Common Pleas of Mercer County
                              :               entered June 8, 2012 at No.
                              :               CP-43-CR-0001291-2011.
GERALD M. DUNNAVANT,          :
                              :
              Appellee        :               ARGUED: April 8, 2014

                                         ORDER

PER CURIAM
       AND NOW, this 29th day of December, 2014, the Court being evenly divided, the

Order of the Superior Court is AFFIRMED.


       Former Justice McCaffery did not participate in the decision of this case.

      Mr. Justice Saylor files an opinion in support of affirmance in which Mr. Justice
Baer and Madame Justice Todd join.

       Madame Justice Todd files an opinion in support of affirmance in which Mr. Justice
Baer joins.

       Mr. Chief Justice Castille files an opinion in support of reversal in which Messrs.
Justice Eakin and Stevens join.

       Mr. Justice Stevens files an opinion in support of reversal.